Citation Nr: 0533135	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for the residuals of an 
injury to the right hand.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military service from May 1944 
to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Muskogee, Oklahoma.  

In October 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  After the 
hearing, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional information and medical evidence.  The claim has 
since been returned to the Board for review.  

The issue of entitlement to service connection for hearing 
loss of the right ear is addressed in the REMAND portion of 
the decision below and it is REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran now suffers from hearing loss of the left 
ear.  

3.  Competent medical evidence has been presented that 
etiologically links the veteran's left ear hearing loss with 
his military service.  

4.  The veteran has not been diagnosed, by a medical 
professional, as suffering from bilateral tinnitus.

5.  The veteran served in combat during World War II.  

6.  Although the veteran's contends that he now suffers from 
a right hand disability that is the result of a war-time 
injury, medical evidence confirming the presence of a right 
hand disability has not been presented.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
service connection for hearing loss of the left ear is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The residuals of a right hand injury was not incurred in 
or aggravated by active service or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a letter dated December 2002, the agency of original 
jurisdiction (AOJ), prior to the initial AOJ decision, which 
occurred in January 2003, informed the appellant of what 
evidence was required to substantiate his claim for 
entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, and a right hand disability, and of the 
veteran's, and the VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's action of December 2005.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he currently has the claimed disabilities and that they 
were caused by or the result of his service during World War 
II and in the zone of occupation in 1945 and 1946.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent an audiological examination in April 2004 to 
determine whether the veteran was currently suffering from 
bilateral hearing loss.  Given the fact that this examination 
has been obtained and the veteran's medical treatment records 
have been obtained, the Board finds that the RO has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did avail 
himself of this option and provided testimony before the 
Board via a video conference in October 2004.  During that 
hearing, the veteran reasserted his written contentions.  
Additionally, the veteran was given notice that the VA would 
help him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a medical 
examination so that the VA would have a complete picture of 
the veteran's bilateral hearing disability.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

I.  Left Ear Hearing Loss and Tinnitus

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id.  (citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988)).

The veteran's service medical records are not currently of 
record, despite attempts by the VA to obtain them.  The 
National Personnel Records Center (NPRC) has informed the VA 
that the veteran's service medical records cannot be 
reconstructed.  It has indicated that the veteran's records 
were destroyed in the 1973 NRPC fire.  

In a case where the veteran's service medical records are 
presumed destroyed or can not be found, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit-of-the-doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.

The veteran underwent a VA Audiological Examination in April 
2004.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
85
110
LEFT
25
50
75
90
700

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 40 percent in the left ear.  
The frequency average for the left ear was 79 Hz and 69 Hz 
for the right ear.  

The claims folder contains an opinion from a fee-basis 
physician who was examining the veteran for another 
disability.  That examination was accomplished in October 
2003.  In the write-up, the medical doctor stated that the 
veteran was now suffering from hearing loss of the left ear 
that was related to the veteran's military service.  The 
Board notes that the opinion provided by the audiologist who 
tested the veteran's hearing in April 2004 first said that it 
was impossible to determine whether the veteran's hearing was 
affected by his military service and then the audiologist 
equivocated in commenting that it was unlikely that the 
hearing loss was due to service.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  The 
Court pointed out in Gilbert that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's left ear hearing loss is the result of his 
military service, and service connection is granted.

With respect to the veteran's claim involving tinnitus, there 
is no medical diagnosis of tinnitus of record, and the VA 
examination of April 2004 specifically noted that the veteran 
had no complaints other than hearing loss.  The audiologist 
stated that there was no tinnitus present.  The statement was 
not equivocally phrased.  Additionally, the veteran failed, 
in his testimony before the Board, to elaborate on if and 
when he began suffering from tinnitus and whether he 
presently experienced the condition.  In the absence of a 
current disability, there can be no service connection.  See 
Degmetich v. Brown, 104 F3d 1328 (1997).  Moreover, there 
must be medical evidence of current disability.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b) 
(2005).  Thus, as to that issue, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 5107(b) 
(West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Residuals of an Injury to the Right Hand

During the veteran's testimony before the Board in October 
2004, the veteran elaborated on his claim involving his right 
hand.  He stated he was in an armored vehicle in the zone of 
occupation that ran into a tree.  As a result of that 
accident, the armored vehicle (a troop carrier) rolled over.  
When the vehicle rolled over, the veteran contends that his 
hand was crushed by a lid/cover on the turret of the vehicle.  
He avers that he received treatment for said injury and that 
he has continued to experience residuals from that injury.  
He stated during the hearing that he now suffers from 
stiffness and arthritis in the right hand.  

The veteran's service medical records are not currently of 
record, despite attempts by the VA to obtain them.  The 
National Personnel Records Center (NPRC) has informed the VA 
that the veteran's service medical records cannot be 
reconstructed.  It has indicated that the veteran's records 
were destroyed in the 1973 NRPC fire.  

In a case where the veteran's service medical records are 
presumed destroyed or can not be found, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit-of-the-doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.

Added to the fact that the veteran's service medical records 
are not available is the fact that the veteran is a combat 
veteran.  The proof of his combat is his Combat Infantryman 
Badge or CIB.  As a combat veteran, he is entitled to have 
his statements accepted.  38 U.S.C.A. § 1154(b) (West 2002).  
That is, as a combat veteran the Board is entitled to have 
his statements with regards to his injury accepted.  

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The veteran has merely claimed that he now suffers from a 
right hand disability secondary to an injury that occurred 
while in was in service.  The injury to the hand occurred 
approximately sixty years ago.  Despite the veteran's 
assertions, he has not provided any medical evidence that 
would confirm the presence of a current disability of the 
right hand.  During his testimony before the Board, the 
veteran admitted that he had never received treatment for his 
right hand disability since he left service.  As such, there 
are no medical records contained in the claims folder that 
confirms the veteran's affirmations that he now suffers from 
a right hand disability.  

As a part of the VA's duty of to assist, the Board remanded 
the veteran's claim in December 2004.  One of the reasons why 
the claim was remanded was so that an examination of the 
right hand could occur.  Although the veteran was notified of 
the examination, the record reflects that the veteran failed 
to report for the examination.  When entitlement to an 
original compensation claim cannot cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, the claim shall be decided on 
the record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. § 
3.655(a) & (b) (2005).  "[T]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In this instance, the veteran has been scheduled for an 
examination of his hand at a VA medical center.  The veteran 
has been notified of that examination.  Notwithstanding the 
RO's/AMC's attempt to have the veteran examined, he has 
failed to report.  He has not provided good cause as to why 
he has not been able to attend the scheduled examination.  It 
is therefore the determination of the Board that the VA has 
fulfilled its duty to assist the veteran in accordance with 
the VCAA.

Upon additional review of the record, the Board finds that 
there is no competent medical evidence of a current 
disability of the right hand.  In the absence of proof of a 
current disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of record of the claimed 
disability, the Board concludes that service connection is 
not warranted with respect to the claimed right hand 
disorder.

The Board would add that the veteran's heartfelt assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any credible medical 
evidence, either from a private doctor or a VA physician, 
that diagnoses the veteran as suffering from a disability of 
the hand attributable to an injury that occurred while the 
veteran was serving in the US Army in World War II.  
Undoubtedly, these statements made over the years by the 
veteran, and repeated by the veteran's accredited 
representative, were made in good faith; however, the veteran 
is not a doctor nor has he undergone medical training.

The veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he now has a disability of the hand that is 
the result of or was caused by his years of service fifty-
plus years ago.  In the absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions made by him are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the evidence 
presented, the Board accepts the veteran's assertions that he 
injured his hand while he was in service.  However, medical 
evidence corroborating the fact that the veteran now has a 
right hand disability and that it is etiologically related to 
his military service has not been presented. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  The 
veteran's claim for entitlement to service connection for the 
residuals of an injury to the right hand is denied.


ORDER

1.  Entitlement to service connection for hearing loss of the 
left ear is granted.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.  

3.  Entitlement to service connection for the residuals of an 
injury to the right hand is denied.  


REMAND

The remaining issue that has not been decided by the Board by 
this decision is that involving entitlement to service 
connection for hearing loss of the right ear.  The medical 
evidence does indicate that the veteran now suffers from such 
a loss.  However, a review of the fee-basis examination of 
October 2003 and the VA audiological examination of April 
2004 fails to provide the requisite information needed for a 
determination on this issue.  That is, the first examination 
notes that the veteran now has bilateral hearing loss and it 
equates hearing loss in the left ear with the veteran's 
military service.  However, it is silent as to the etiology 
of the hearing loss of the right ear.  With respect to the 
second examination, that of April 2004, the examiner stated 
that it was difficult to make a definitive statement about 
the veteran's hearing loss.  

The seemingly inconsistent or divergent findings of the two 
examinations of record compel the Board to return the claim 
to the RO so that a consistent opinion may be obtained prior 
to the Board issuance of a decision on the merits of the 
claim.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2005) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2005) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Specifically, a determination must be made as 
to whether the veteran's right ear hearing loss can be 
etiologically linked to the veteran's military service.  By 
remanding the claim for an examination, clinical findings 
will be obtained and the VA will have a more complete picture 
of the veteran's disability.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC should return the claims 
folder to the Oklahoma City VA Medical 
Center (VAMC), and specifically to the 
examiner who examined the veteran in 
April 2004.  If the examiner is still on 
staff at the VAMC, the examiner should be 
asked to specifically state whether the 
veteran's right ear hearing loss is 
related to or was caused by the veteran's 
combat military service.  The VAMC should 
explain to the examiner that the 
veteran's CIB (Combat Infantryman Badge) 
means that the veteran fired a weapon at 
the enemy during wartime and that he 
would have experienced war-type noises 
(rifle, artillery, and mortar fire) 
during his period of service.  The 
examiner should further comment on the 
opinion provided by the fee-basis 
physician who noted that, at the very 
least, the veteran's left ear hearing 
loss was the result of the veteran's 
military service.  

If the examiner is no longer on staff at 
the VAMC, the veteran should be scheduled 
for another audiological examination for 
the purpose of determining the nature, 
cause, and etiology of the veteran's 
right ear hearing loss.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or the veteran's military service.  
If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the remaining issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination (and clarification) requested 
in this remand is to obtain information or evidence (or 
both), which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2005) failure to cooperate by attending the 
requested VA examination (if necessary) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


